EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13D filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares of common stock, $0.01 par value per share, of Blount International, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934.This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument.The execution and filing of this agreement shall not be construed as an admission that the undersigned are a group, or have agreed to act as a group. Dated:August 29, 2011 STOCKBRIDGE FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE ABSOLUTE RETURN FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE PARTNERS LLC By: Berkshire Partners LLC, its sole managing member By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE FUND M, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE MASTER FUND (OS), L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director
